Title: To James Madison from Edward Carrington, 19 October 1788
From: Carrington, Edward
To: Madison, James


My dear Sir
Fredericksburg Octo. 19. 1788
Having travelled leisurely I arrived here last ev’ning and shall proceed tomorrow morning for Richmond.
I left Mount Vernon on friday: during my stay there I had much conversation with the General upon the probable politics of the Assembly with respect to the Constitution. He is fully persuaded that anti-federalism will be the actuating principle, and that great circumspection is necessary to prevent very mischeivous effects from a Co-operation in the insidious proposition of N. York. He is particularly alarmed from a prospect of an election for the Senate intirely Antifederal. It is said in this part of the State, that Mr. Henry & Mr. R. H. Lee are to be pushed. I beleive it is founded only in conjecture, but the Genl. is apprehensive it may prove true; that to exclude the former will be impossible; and that the latter, being supported, by his influence, will also get in, unless a Federalist very well established in the confidence of the people can be opposed. He is decided in his wishes that you may be brought forward upon this occasion. I told him “that your veiws were to offer your services to the public in the Legislature in that branch which would be most agreable to the public, but that I had reason to beleive you had a preference for the House of representatives.” Upon this he observed that in addition to the considerations first suggested, your services in the Senate will be of more importance than in the other House, as there will be much depending in that branch unconnected with the other. Some other observations were made to this purpose, and the issue was his decided opinion that you ought [to] be proposed for the Senate. Upon conversing with some other Gentlemen I find you are brought into contemplation pretty generally as to this object; I shall let the idea take its fairest course so as to be placed at last as you may ultimately direct. In the mean time I beg you to be full and confidential in your communications to me. I will write you immediately upon my arrival, and shall constantly keep you informed of the dispositions of the House in all points. I am my dr sir with great sincerity yr. Freind & Hl st.
Ed. Carrington
